Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT

This Retirement and Consulting Agreement (this “Agreement”) is made by and
between Steven R. Rowley (“Rowley”) and Eagle Materials Inc., a Delaware
corporation (together with each of its successors and assigns, the “Company”).
Rowley and the Company are sometimes referred to individually as a “Party” and
collectively as the “Parties.” Except as otherwise provided herein, this
Agreement is effective as of March 31, 2016 (the “Effective Date”).

WHEREAS, as of the date hereof, Rowley serves as President and Chief Executive
Officer of the Company and as a member of the Company’s Board of Directors (the
“Board”); and

WHEREAS, Rowley has delivered to the Board a letter of resignation under which
he has expressed the intention, subject to approval of the Board, to retire and
has indicated that he resigns from (1) his position as President and Chief
Executive Officer of the Company and from any position he holds with any
subsidiaries or other affiliates of the Company and (2) his membership on the
Board and the board of any of the Company’s affiliates, effective as of
March 31, 2016 (“Date of Retirement”); and

WHEREAS, in order to assist with the transition of Rowley’s duties and
responsibilities by reason of his retirement, the Parties have agreed that
Rowley will provide continued consulting services for a period of two (2) years
following the Date of Retirement; and

WHEREAS, the Parties desire to have no further obligations to each other, except
as specifically provided herein.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

 

1. Retirement and Resignation from Offices.

 

  a. As of the Date of Retirement, Rowley will cease to perform services for the
Company in the capacity as its President and Chief Executive Officer. The
Parties intend and agree that, notwithstanding the provision of Consulting
Services described below, Rowley will have incurred a “separation from service”
(within the meaning of section 1.409A-1(h) of the Treasury Regulations) for
purposes of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as of his Date of Retirement.

 

  b.

Rowley agrees that as of the close of business on the Date of Retirement, he
hereby resigns all offices, directorships and positions in the Company and all
of its subsidiary and affiliated companies, including his position as President
and Chief Executive Officer of the Company, as well as his

 

1



--------------------------------------------------------------------------------

  membership on the Board (and any Board committees and any board of directors
or board of managers of any subsidiary or affiliate of the Company) and
relinquishes all rights and duties connected therewith.

 

  c. Subject to the satisfaction the Release Condition (as defined below) as
provided in Section 9 of this Agreement:

 

  (i) the Board or the Compensation Committee of the Board (“Compensation
Committee”), as appropriate under the terms of the applicable awards, has
approved Rowley’s resignation as a “retirement” for purposes of his:

 

  (A) stock option awards that are listed on Exhibit A that include provisions
that allow for the continued vesting and exercise thereof at any time within the
two (2)-year period after retirement (pursuant to their terms);

 

  (B) cash award that is listed on Exhibit A (such that the remaining earned but
unpaid portion shall become payable on the Date of Retirement pursuant to its
terms); and

 

  (C) restricted stock awards that are listed on Exhibit A (such that the earned
but unvested portion under each of such restricted stock awards, other than the
restricted stock award granted on June 10, 2015 (“2015 RSA”), is 100% vested as
of the Date of Retirement pursuant to their terms); provided, however, that with
respect to the 2015 RSA, the Compensation Committee approves that such award
shall be 100% vested as of the Date of Retirement (without regard to whether the
performance criteria set forth therein are satisfied); and

 

  (ii) with respect to Rowley’s stock option awards that are listed on Exhibit A
that do not have retirement provisions of the type described in clause (i)(x)
above, the Compensation Committee has approved the amendment of such options to
provide that they shall be exercisable at any time within the two (2)-year
period following the Date of Retirement, and the Company shall execute an
amendment to the applicable option award agreements, substantially in the form
of Exhibit B, to reflect such extension.

Subject to the satisfaction of the Release Condition as provided in Section 9 of
this Agreement, the Compensation Committee has approved, and will not revoke
such approval.

 

  d.

Subject to the satisfaction the Release Condition (as defined below) as provided
in Section 9 of this Agreement, Rowley will receive, in accordance with the
terms of the Salaried Incentive Compensation Program for Fiscal Year 2016, an
annual incentive payment equal to 40% of the corporate pool (which pool is equal
to 1.35% of the Company’s

 

2



--------------------------------------------------------------------------------

  operating earnings for the fiscal year ending March 31, 2016, as determined by
the Compensation Committee for all participants included in the corporate pool).
Such payment shall be made to Rowley at the same time and manner as payment is
made to other participants in the program for such fiscal year.

 

2. Consulting Services.

 

  a. The provisions of this Section 2, together with the other provisions of
this Agreement relating to the performance of the Consulting Services (as
defined below) and the payment of compensation therefor (including the relevant
portions of Section 3(b) and (c)), shall be binding and effective during the
period beginning on April 1, 2016 and ending on March 31, 2018, or such earlier
date as the Consulting Services are terminated in accordance with Section 5(b)
(the “Consulting Period”); provided, that such provisions shall not become
effective unless the Release Condition is satisfied as provided in Section 9.

 

  b. During the Consulting Period, Rowley agrees to make himself available to,
and at the request of the Company shall, consult with and advise the Company
from time to time, provided that in no event shall Rowley provide Consulting
Services under this Agreement at a level that exceeds twenty percent (20%) of
the average level of bona fide services performed by Rowley as an employee of
the Company for the thirty-six (36) month period preceding his Date of
Retirement, with regard to matters affecting the Company or any of its
affiliates in order to assist the Company or any of its affiliates in the
conduct of their businesses and operations and management of their affairs,
including without limitation matters relating to: (i) any aspect of the
Company’s operations, plants, and related facilities; (ii) any aspect of the
marketing and distribution of the Company’s products; (iii) any aspect of the
Company’s manufacturing processes utilized or to be utilized by the Company;
(iv) any aspect of the Company’s research and development efforts; (v) pending
or future litigation and claims; (vi) plans with respect to expansion of
operations of the Company or any of its affiliates; and (vii) mergers,
acquisitions and strategic planning, as well as any other matters which relate
to Rowley’s areas of responsibility at the Company or any of its subsidiaries or
affiliates prior to the date hereof (the “Consulting Services”).

 

  c. During the Consulting Period, the Consulting Services will be performed by
Rowley under the oversight and supervision of the Company’s Chief Executive
Officer. Rowley agrees that he will conduct himself in a professional and
ethical manner at all times during the Consulting Period and will take no action
that might cause injury to the business or goodwill of the Company or any of its
affiliates.

 

  d.

The Consulting Services shall be performed at the Company’s Dallas offices or at
such other locations as the Chief Executive Officer of the Company may
reasonably request. During the Consulting Period, the Company shall permit
Rowley to continue the use of the company email

 

3



--------------------------------------------------------------------------------

  account and address that was assigned to Rowley during his employment;
provided, however, that emails sent, forwarded or replied to by Rowley from the
Company email account after the Date of Retirement shall include a statement
approved by the Company (including as to font and location) that indicates that
Rowley is a consultant of the Company.

 

  e. In performing Consulting Services pursuant to this Agreement, Rowley will
have no authority to assume or create any obligation or liability in the name of
or on behalf of the Company or subject the Company to any obligation or
liability, unless expressly requested by the Company in writing.

 

3. Retirement and Consulting Compensation.

In exchange for the agreements made by Rowley as set forth herein, and for other
valuable consideration, the receipt and sufficiency of which Rowley and the
Company acknowledge, the Company promises to pay Rowley as follows; provided,
however, that, except for the payments provided in Section 3(a) and the first
sentence of Section 3(b), all payments and benefits provided in Section 3 are
subject to the satisfaction of the Release Condition provided for in Section 9
of this Agreement:

 

  a. Accrued Obligations. No later than thirty (30) days after the Date of
Retirement, the Company will pay to Rowley in a lump sum cash payment the sum of
(i) his base salary earned as of the Date of Retirement to the extent not
previously paid and (ii) any accrued, but unused, vacation pay, less withholding
obligations, including for income and employment taxes.

 

  b. Expense Reimbursement. The Company will reimburse Rowley for any reasonable
and customary business expenses pursuant to the Company’s policies and
procedures to the extent incurred by him in the performance of his duties and
responsibilities before the Date of Retirement, which will be paid in accordance
with Company policy; provided that such expenses are submitted on an expense
report within thirty (30) days of the Date of Retirement. Payment for such
expenses will be made within fifteen (15) business days after the Company’s
receipt of such expense report. In addition, the Company will pay or reimburse
Rowley for all reasonable and customary business expenses incurred by him in the
course of performing the Consulting Services for the Company during the
Consulting Period, subject to prior approval of such expenses by the Company.
Payment for such expenses will be made within fifteen (15) business days after
the Company’s receipt of an expense report detailing such expenses according to
the Company’s standard employee reimbursement policies and procedures.

 

  c. Release/Consulting Compensation. In consideration of the Release to be
granted by Rowley and the performance by him of the Consulting Services, the
Company will pay to Rowley the amount of $100,000 per month on the last day of
each month beginning with a payment at the end of April 2016 and continuing each
month thereafter until the end of the Consulting Period.

 

4



--------------------------------------------------------------------------------

  d. Continuation of Health Benefits. Rowley shall continue to be eligible to
receive medical and dental coverage for Rowley, his spouse and his eligible
dependents under the Company’s medical and dental plans, as in effect from time
to time (the “Medical Plan”), subject to Rowley’s timely payment of the Medical
Plan’s monthly premium that is the same monthly premium paid by the Company’s
active employees for the same level of benefits under the Medical Plan (as in
effect for the applicable plan year) until the earlier of (i) his receipt of
equivalent coverage and benefits under the plans and programs of a subsequent
employer or (ii) the end of the Consulting Period; provided, however, that if
the Company’s obligations contemplated by this Section 3(d) would result in the
imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, the Health Care and Education Reconciliation Act of 2010,
as amended (to the extent applicable) or other law or to the extent such
continuation is not permitted by law, the Company shall discontinue the health
benefits provided for in this Section 3(d) and shall instead pay to Rowley a
lump-sum payment equal to the Company portion of premium costs of health
benefits that would have otherwise been provided to the Rowley and Rowley’s
dependents for the remainder of the Consulting Period, with such payment to be
made no later than thirty (30) days after such determination by the Company;
provided, however, if such acceleration would result in additional taxes to the
Rowley imposed by section 409A of the Code, the regulations and other binding
guidance promulgated thereunder (“Section 409A”), then the portion of such
premium costs that constitute deferred compensation will be paid in accordance
with the original monthly schedule of such payments. Rowley acknowledges that
the portion of the monthly premium paid by the Company shall be treated and
report as imputed taxable income to Rowley. Following the end of the Consulting
Period, Rowley may elect continuation coverage of medical and dental benefits
for himself and his covered dependents that are offered by the Company under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), at Rowley’s
own expense, for the period required by COBRA, provided he timely elects COBRA
continuation coverage and pays the required premiums.

 

  e.

Benefit Plan Participation. Except as provided in Section 3(d) with respect to
the Medical Plan, during the Consulting Period, Rowley shall not be eligible to
participate or be covered by any employee benefit plan, program or arrangement
of the Company or any of its affiliates (collectively, the “Benefit Plans”),
including, but not limited to, group health insurance, disability insurance,
long-term care, and life insurance and future contributions to the Company’s
Profit Sharing and Retirement Plan (the “Profit Sharing Plan”). Rowley also will
not participate in the Company’s vacation or paid time off programs during the
Consulting Period. Notwithstanding the foregoing, after the Date of Retirement,
Rowley shall continue to have such rights in respect of vested benefits under
Benefit Plans as are provided for in accordance with the terms and conditions of
such Benefit Plans and, without limiting the generality of the foregoing,

 

5



--------------------------------------------------------------------------------

  Rowley (i) will be entitled to receive his share of the profit sharing
contribution under the Profit Sharing Plan and the Company’s Supplemental
Executive Retirement Plan (together the “Retirement Plans”) for the plan years
ended December 31, 2015 at the same time and on the same basis as other eligible
employees (as provided under the terms of the Retirement Plans, to the extent
the Company elects to make any such contribution under the Retirement Plans) and
(ii) may request payment of all vested benefits in the Profit Sharing Plan
following the Date of Retirement or leave such benefits in the Profit Sharing
Plan until the required distribution date under the Profit Sharing Plan.

 

  f. Indemnification. Rowley shall retain all rights to (i) coverage, if any,
provided under directors’ and officers’ fiduciary errors and omissions and other
liability insurance policies of the Company that by their terms would apply to
Rowley’s acts and omissions while serving as a director, officer, employee, or
consultant of the Company or its subsidiaries and affiliates prior to the Date
of Retirement, subject to any exclusions, limitations and other terms and
provisions set forth in such policies, and (ii) indemnification and advancement
of expenses under any indemnification arrangements with the Company (including
the indemnification agreement between the Company and Rowley and the Company’s
Certificate of Incorporation or Bylaws) that apply to Rowley’s service as a
director, officer or employee of the Company, its subsidiaries and affiliates
prior to the Date of Retirement.

 

  g. No Further Amounts Due to Rowley Through Date of Retirement. The Company’s
obligations pursuant to this Section 3 (other than Sections 3(a) and 3(b)) shall
be conditioned upon the satisfaction of the Release Condition. The Parties agree
that the Retirement and Consulting Compensation obligations referenced in this
Section 3 are in full and complete satisfaction of any obligations on the part
of the Company. The Parties agree that no additional amounts are due to Rowley
up to and including the Date of Retirement.

 

4. Status as Independent Consultant.

It is the intent and purpose of this Agreement to create a legal relationship of
independent contractor, and not employment, between Rowley and the Company.
Rowley will not be treated as an employee of the Company for purposes of the
Federal Insurance Contribution Act, the Social Security Act, the Federal
Unemployment Tax Act, income tax withholding at source, or workers compensation
laws, and will not be eligible for any employee benefits whatsoever, other than
those set forth herein. Rowley shall be responsible for the payment of
self-employment taxes (including without limitation FICA contributions, Social
Security taxes and unemployment taxes) and federal income taxes due on the
payments made pursuant to Section 3(c) of this Agreement.

 

6



--------------------------------------------------------------------------------

5. Term and Termination of Consulting Services.

 

  a. Term. Except as other provided in this Section 5, the Consulting Services
shall cease at the end of the term of the Consulting Period; provided, however,
that expiration or termination of the Consulting Period shall not diminish or
otherwise affect (i) the provisions regarding Proprietary and/or Financial
Information contained in Section 6(a) and (b), (ii) the non-competition and
non-solicitation provisions contained in Section 6(c), (d) and (e), (iii) the
non-disparagement provisions contained in Section 7, (iv) the remedies
provisions contained in Section 8, (iv) the releases, covenants not to sue and
related provisions provided for or referred to in Sections 9 and 10 and in the
Release, (v) the cooperation covenants contained in Section 12, or (vi) the
miscellaneous provisions contained in Section 15.

 

  b. Termination of Consulting Services. In addition to its other remedies at
law or equity, the Company may terminate the Consulting Services for Cause (as
defined below) by written notice to Rowley; provided, however, that the Company
may not terminate the Consulting Services for Cause unless (x) the Company shall
have given notice to Rowley of the acts or events alleged to constitute Cause
and (y) Rowley shall not have cured the same within ten (10) business days after
delivery of such notice. “Cause” shall mean the occurrence of any of the
following: (i) the refusal or intentional or repeated failure of Rowley to
perform the Consulting Services; (ii) the arrest or indictment of Rowley for a
felony or a misdemeanor involving fraud, embezzlement, theft, dishonesty, or any
act of moral turpitude; (iii) material breach of any term of this Agreement,
including a material violation of the covenants described in Sections 6, 7, 11
or 12 or the Release; or (iv) any act of dishonesty, misconduct, disloyalty,
fraud, gross negligence, misappropriation, disclosure or use of confidential
information or any unethical business conduct that results or would be
reasonably expected to result in material harm to the Company.

 

  c. Final Payment after Termination. In the event of a termination of the
Consulting Services pursuant to this Section, the compensation payable to Rowley
hereunder in respect of the Consulting Services (including without limitation
the compensation payable under Sections 3(c) and 3(d) hereof) shall
automatically cease and terminate. Rowley shall then be entitled to be paid the
pro rata fees earned for the month the Consulting Period is terminated, with
such pro rata fees to be paid on the last day of the termination month or, if
later, the tenth (10th) business day following the termination date of the
Consulting Period, and the Company shall have no further obligations to Rowley
under this Agreement.

 

6. Restrictive Covenants.

 

  a.

Proprietary and/or Financial Information. Rowley acknowledges that, in the
course of his employment with the Company, he has been provided with or had
access to information concerning the Company or its subsidiaries and affiliates,
including without limitation their respective

 

7



--------------------------------------------------------------------------------

  products, manufacturing and production, maintenance and other operational
methods and techniques, accounting information, financial information, customer
information (including without limitation customer names and customer sales and
financial information), trade secrets, contract terms, financial information and
corporate strategies, expansion opportunities and strategies and methods of
doing business, and that the Company and its subsidiaries and affiliates have
developed, compiled and otherwise obtained, often at great expense, this
information, which has great value to business and could have value to their
respective competitors. In addition, during the Consulting Period, the Company
will provide Rowley with or grant him access to information of the type
described above that also has great value to business and could have value to
their respective competitors in order to enable him to carry out the Consulting
Services. As used in this Agreement, the term “Proprietary and/or Financial
Information” means the information of the type referred to in the two
immediately preceding sentences. Rowley agrees that the Proprietary and/or
Financial Information is the sole and exclusive property of the Company and its
affiliates.

 

  b. Restrictions on the Disclosure and Use of Proprietary and/or Financial
Information. Rowley agrees to hold in strict confidence and not disclose any
Proprietary and/or Financial Information, directly or indirectly, to anyone
outside of the Company or use, copy, publish, summarize, or remove such
Proprietary and/or Financial Information from the Company’s premises control,
unless Rowley has the prior written consent of the Company. Rowley represents
and warrants that he will take appropriate steps to ensure that, from and after
the Date of Retirement, he will have no such Proprietary and/or Financial
Information in his possession or under his control, except with the prior
written consent of the Company. As part of the consideration for and inducement
to entering this Agreement, the Company is expressly relying on the foregoing
warranty and representation of Rowley. The foregoing notwithstanding, nothing in
this Agreement prohibits Rowley from (i) reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation; or (ii) disclosing otherwise Proprietary and/or Financial
Information that is in the public domain though no wrongful act of Rowley.
Rowley does not need the prior authorization of the Company or its counsel to
make any such reports or disclosures and Rowley is not required to notify the
Company that he has made such reports or disclosures.

 

  c.

Non-Competition. During the period (the “Restricted Period”) ending on the later
of (x) the end of the Consulting Period or (y) the second (2nd) anniversary of
the Date of Retirement, in order to protect the Proprietary and/or Financial
Information disclosed to Rowley in the course of performing the Consulting
Services, Rowley agrees that to the fullest extent permitted by law, he shall
not engage or be engaged in any aspect

 

8



--------------------------------------------------------------------------------

  whatsoever of any the following lines of business: (i) the production
(including any associated mining), distribution, marketing or sale of cement
(including Portland, oil well cement and blended cements), slag, slag cement,
masonry cement, fly-ash, pozzolan or clinker; (ii) the production, distribution
or marketing of readymix concrete; (iii) the mining, extraction, production or
marketing of crushed stone, sand, gravel and aggregates; (iv) the production
(including any associated mining), distribution, marketing or sale of gypsum
wallboard; (v) the production, distribution, marketing or sale of recycled
paperboard; (vi) the mining, processing, drying, manufacturing, distributing or
marketing of frac sand; or (vii) any other line of business engaged in by the
Company or any of its affiliates (each a “Line of Business” and collectively,
the “Business”), either directly or indirectly as an individual, or as an
employee, associate, partner, stockholder, consultant, owner, manager, agent or
otherwise or by means of any corporate or other device, either on his own behalf
in the Restricted Areas (as defined below) or on behalf of others who are
engaged in any Line of Business (either directly or through an affiliate
(including by virtue of having an affiliate in the Restricted Areas)) in the
Restricted Areas. The “Restricted Areas” are, specific to each Line of Business,
the geographic areas in which the Company or any of its subsidiaries or
affiliates engages in the following activities for such Line of Business:
(1) operates a manufacturing facility or other facility engaged in business
operations, (2) engages in the distribution or sale of its products ,or (3) is
actively pursuing a strategic initiative (including a merger, acquisition or
business expansion) that would reasonably be expected to result in the Company
or any of its subsidiaries or affiliates engaging in the activities described in
clause (1) or (2) above, of which (in the case of this clause (3)) the Company
has informed Rowley or in respect of which Rowley has performed any Consulting
Services. Notwithstanding the foregoing, it shall not be a violation of this
Section 6(c) for Rowley to own less than one percent (1%) of the shares in a
company engaged in any of the Lines of Business so long as he is not employed or
engaged to act on behalf of such company in any capacity related to any of the
Lines of Business.

 

  d. Non-Solicitation of Customers, Clients or Suppliers. During the Restricted
Period, in order to protect the Proprietary and/or Financial Information
disclosed to Rowley in the course of performing the Consulting Services, Rowley
agrees he shall not solicit or initiate any contact with any customer, client or
supplier of the Company or its subsidiaries or affiliates about which he
possesses Proprietary and/or Financial Information for purposes of obtaining
business from such customer or client or arranging for or negotiating a supply
relationship on behalf of any person or entity who is or may become in
competition with the Company in any Line of Business or with the purpose or
result of interfering with or adversely affecting the relationship between any
such customer, client or supplier on the one hand and the Company or its
subsidiaries or affiliates on the other hand.

 

9



--------------------------------------------------------------------------------

  e. Non-Solicitation of Employees; No Hiring. During the Restricted Period,
Rowley agrees he shall not solicit for employment, hire or attempt to hire any
employee of the Company (or any of its subsidiaries or affiliates) or assist in
such solicitation or hiring by any other person or entity, or encourage any
employee to terminate his employment with the Company (or any of its
subsidiaries or affiliates). This restriction shall not, however, operate to
preclude Rowley from himself engaging in any employment, occupation, consulting
or other business activity which is unrelated to any Line of Business within the
Restricted Areas and as to which his participation therein does not give rise to
a violation of the other provisions of this Section 6. In addition,
notwithstanding the foregoing, (i) a general solicitation of candidates (for
example, want ad, monster.com posting, or publication of opening on web site)
that results in an application by a Company employee shall not be a violation of
Rowley’s covenant not to solicit or attempt to hire Company employees in this
Section 6(e) and (ii) if the employment of any employee is terminated by the
Company (or any of its subsidiaries or affiliates), from and after the date of
the termination of such employee, Rowley shall not be subject to the covenants
set forth in this Section 6(e) with respect to such employee.

 

7. Non-Disparagement.

 

  a. Rowley agrees that he will not make any statements, written or verbal, or
cause, participate or encourage others to make any statements, written or
verbal, that defame, disparage, criticize or negatively reflect upon the
personal or business reputation, practices or conduct of the Company or its
subsidiaries or affiliates, or their respective senior executives and directors.

 

  b. The Company agrees that it will instruct its officers, directors, and
senior executive team not to make any statements, written or verbal, or cause,
participate or encourage others to make any statements, written or verbal that
defame, disparage, criticize or negatively reflect upon the personal or business
reputation, practices or conduct of Rowley.

 

8. Remedies for Violation of Certain Covenants.

 

  a. If Rowley breaches any of the provisions of Sections 6 or 7 of this
Agreement (collectively, the “Covenants”), all payments and benefits under
Sections 3(c) and 3(d) of this Agreement shall cease and no further payments
shall be due.

 

  b. The Company will be entitled to bring suit to recover any and all damages,
both direct and consequential, that may be sustained as a result of Rowley’s
breach or threatened breach of the Covenants. In addition, the Company will be
entitled to specific performance and/or a temporary or permanent injunction
prohibiting and enjoining Rowley from violating the Covenants.

 

10



--------------------------------------------------------------------------------

9. Release.

Notwithstanding any other provisions of this Agreement, the obligations of the
Company relating to the Consulting Services under Section 2 and all payments and
benefits under Sections 1(c), 1(d) and 3 (other than Sections 3(a) and (b)) are
subject to the condition (the “Release Condition”) that the Rowley shall execute
and deliver a waiver and release, in the form attached hereto as Exhibit C (the
“Release”), to the Company, no earlier than the Date of Retirement and no later
than twenty-one (21) days thereafter and that Rowley shall not exercise his
right to revoke the Release during the seven (7)-day revocation period following
Rowley’s execution of the Release.

 

10. Return of Company Property.

Rowley agrees to return all property belonging to the Company or its
subsidiaries or affiliates as of the Date of Retirement, other than property
that is to be retained by Rowley in connection with the performance of the
Consulting Services with the prior written consent of the Company. Rowley
acknowledges and agrees that the property required to be returned by him
includes all property belonging to the Company or its subsidiaries or affiliates
located at or in Rowley’s home(s), office(s), automobile(s), computers,
electronic devices, and cellular and other phones, including trade secrets and
confidential information, whether present in hard copy documents, email,
telephone numbers, contact information, equipment, devices and computer files.
Promptly following the end of the Consulting Period, Rowley shall return any and
all property (as described in this Section) belonging to the Company or its
subsidiaries or affiliates that was retained by Rowley in connection with the
performance of the Consulting Services.

 

11. Future Cooperation.

 

  a. In the event that the Company is or becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Rowley shall, upon request, provide reasonable cooperation and assistance to the
Company, including without limitation, furnishing relevant information,
attending meetings and providing statements and testimony. Rowley agrees to make
himself available upon reasonable notice for consultation with counsel,
deposition and trial testimony, if requested, in connection with any current or
future litigation or claim. Rowley will appear voluntarily and will not require
a subpoena to testify at the Company’s request. If requested, Rowley will travel
in connection with the provision of such testimony and the Company will endeavor
to arrange such travel to suit Rowley’s reasonable scheduling needs if possible.
The Company will reimburse Rowley for all reasonable and necessary expenses
Rowley incurs in complying with this Section 12. Such reimbursement will be made
within thirty (30) days after Rowley provides substantiation of the payment of
such expenses, but in no event later than the last day of the taxable year
following the year in which such expenses were incurred.

 

11



--------------------------------------------------------------------------------

  b. Rowley also agrees not to contact, communicate with, cooperate with or
assist any person or entity (or their counsel) making or threatening to make any
claim against the Company or any of its subsidiaries or affiliates; provided,
however nothing herein shall prohibit Rowley from providing truthful testimony
pursuant to any validly issued subpoena or court order. Rowley agrees to provide
to the Company a copy of any such subpoena or court order within three
(3) business days of receipt of any such subpoena or court order.

 

12. Confidentiality of Terms of Agreement.

Until this Agreement is publicly filed or made available by the Company, each
Party understands and agrees that the existence and terms of this Agreement are
confidential and, except as may be required by law or regulation and except for
each Party’s directors, officers, accountants, attorneys or spouse, shall not be
disclosed to any third party without the consent of the Company. Each Party
agrees that if it discloses any such information to its directors, officers,
accountants, attorneys, legal advisors or spouse, it will instruct such
receiving Party to keep such information in the strictest confidence. Each Party
agrees that it shall be fully responsible for any breach of this confidentiality
obligation by such receiving Party.

 

13. Denial of Liability.

No provision contained herein shall be construed as an admission by Rowley or
the Company of improper conduct, omissions or liability.

 

14. Adequacy of Consideration.

The Parties agree that the consideration given by the other pursuant to this
Agreement is adequate and sufficient to make their respective obligations under
this Agreement final and binding.

 

15. Miscellaneous.

 

  a. Entire Agreement. The Parties agree that this Agreement (together with the
other agreements and documents referred to herein) sets forth the entire
agreement of the Parties on this subject matter and supersedes and extinguishes
any and all prior statements, agreements, representations (including any oral
representations) or understandings by or among the Parties, and may not be
modified or amended except in writing, executed by all of the Parties (provided,
however, that nothing in this Agreement adversely affects any benefits under the
Company’s employee benefits plans that are vested in accordance with the terms
and conditions of such plans as of the Date of Retirement).

 

  b. Validity of Remaining Terms. Should any provision of this Agreement be
determined to be illegal, invalid, or otherwise unenforceable, the validity of
the remaining terms and provisions hereof will not be affected thereby but such
will remain valid and enforceable, and the illegal or invalid terms or
provisions shall be deemed not to be a part of this Agreement.

 

12



--------------------------------------------------------------------------------

  c. Choice of Law. This Agreement is entered into in the State of Texas, and
shall in all respects be interpreted, enforced, and governed by the laws of the
State of Texas, without regard to its principles governing the conflicts of
laws.

 

  d. Mediation.

 

  (i) In consideration of the mutual benefits of avoiding litigation and its
attendant costs, delays and risks, the Parties agree that they shall first
attempt to settle any controversy, dispute or claim arising out of or relating
to this Agreement or the transactions contemplated hereby, other than any
dispute relating to the breach by Rowley of or the enforcement of the Covenants
(a “Covered Dispute”) through good faith negotiation. If a Covered Dispute
cannot be settled through negotiation, the Parties agree to attempt in good
faith to settle such Covered Dispute by mediation administered by JAMS as
described below.

 

  (ii) Except as permitted by Section 15(d)(iii) below, no Party shall initiate
any adversarial proceeding with respect to a Covered Dispute without first
presenting a written statement of the claim (a “Disputed Claim”) to the opposing
Party. The opposing Party shall then respond to such Disputed Claim in writing
(“Response”) within twenty (20) days. After the opposing Party sends the
Response, the Parties will engage in good faith negotiation to try to resolve
the dispute. If the Disputed Claim cannot be settled through negotiation within
fourteen (14) days, the Parties agree to attend and try to resolve the Disputed
Claim in good faith at a mediation administered by JAMS within fourteen
(14) days after good faith negotiations between the Parties fail. The mediation
shall be conducted at the offices of JAMS in Dallas, Texas, or at such other
location as shall be mutually agreed by the Parties. Costs of the mediation will
be borne equally by the initiating Party on the one hand and the opposing Party
on the other hand.

 

  (iii) Nothing contained herein shall prevent a Party from initiating suit in a
court of competent jurisdiction in Dallas, Texas (or other appropriate venue)
for the purpose of enforcing the Covenants, with or without engaging in
negotiation or mediation.

 

  e. Interpretation. The language of this Agreement shall be construed as a
whole, according to its fair meaning, and shall not be construed strictly for or
against either of the Parties. The headings used herein are used for reference
only and shall not affect the construction of this Agreement. As used in this
Agreement, an “affiliate” of a person, or a person “affiliated” with a specific
person is a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified, and Texas Lehigh Cement Company LP shall be deemed an
“affiliate” of the Company.

 

13



--------------------------------------------------------------------------------

  f. Advice to Consult Attorney. Rowley acknowledges and represents that he has
been advised to consult with an attorney before signing this Agreement and that
he is relying solely on his own judgment and the advice of his own counsel in
making this Agreement.

 

  g. Section 409A. Each payment under this Agreement, including each payment in
a series of installment payments, is intended to be a separate payment for
purposes of section 1.409A-2(b) of the Treasury Regulations, and is intended to
be: (i) exempt from Section 409A, including, but not limited to, by compliance
with the “short-term deferral exemption” as specified in section 1.409A-1(b)(4)
of the Treasury Regulations or (ii) in compliance with Section 409A, including,
but not limited to, being paid pursuant to a fixed schedule or specified date
pursuant to section 1.409A-3(a) of the Treasury Regulations and the provisions
of this Agreement will be administered, interpreted and construed accordingly.
All reimbursements pursuant to this Agreement shall be made in accordance with
section 1.409A-3(i)(1)(iv) of the Treasury Regulations such that the
reimbursements will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. The amounts reimbursed under this
Agreement during any taxable year may not affect the amounts reimbursed in any
other taxable year, the reimbursement of an eligible expense shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred, and the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

  h. No Waiver. One or more waivers of a breach of any covenant, term or
provision of this Agreement by any Party shall not operate or be construed as a
waiver of any subsequent breach of the same covenant, term or provision, nor
shall it be considered a waiver of any other then existing or subsequent breach
of a different covenant, term or provision.

 

  i. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, but all such
counterparts shall constitute one and the same agreement.

[SIGNATURE PAGE TO FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, effective
as of the Effective Date, as of the date first listed below.

AGREED:

 

Date: January 25, 2016      

/s/ Steven R. Rowley

      Steven R. Rowley       Eagle Materials Inc. Date: January 25, 2016      

/s/ James H. Graass

      James H. Graass       Executive Vice President,       General Counsel and
Secretary

 

15



--------------------------------------------------------------------------------

Exhibit A

Stock Options, Cash Award and Restricted Stock

Stock Options:

 

(1) Non-Qualified Stock Option Agreement between the Company and Rowley, dated
June 10, 2015

 

(2) Non-Qualified Stock Option Agreement between the Company and Rowley, dated
June 3, 2014

 

(3) Non-Qualified Stock Option Agreement between the Company and Rowley, dated
August 12, 2013

 

(4) Non-Qualified Stock Option Agreement between the Company and Rowley, dated
June 19, 2012

 

(5) Non-Qualified Stock Option Agreement between the Company and Rowley, dated
June 27, 2011

 

(6) Non-Qualified Stock Option Agreement between the Company and Rowley, dated
May 18, 2010

Cash Award:

 

(1) Cash Award granted June 19, 2012 under the Company’s Long-Term Cash
Compensation Program for Fiscal Year 2013

Restricted Stock:

 

(1) Restricted Stock Agreement between the Company and Rowley, dated June 10,
2015

 

(2) Restricted Stock Agreement between the Company and Rowley, dated June 3,
2014

 

(3) Restricted Stock Agreement between the Company and Rowley, dated
August 12, 2013

 

(4) Restricted Stock Agreement between the Company and Rowley, dated June 19,
2012

 

(5) Restricted Stock Agreement between the Company and Rowley, dated June 27,
2011

 

(6) Restricted Stock Agreement between the Company and Rowley, dated May 18,
2010

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Stock Option Agreement Amendment

March 31, 2016

Steven R. Rowley

Eagle Materials Inc.

3811 Turtle Creek Blvd., Suite 1100

Dallas, Texas 75219

 

Re: Amendment of Non-Qualified Stock Option Agreement

Dear Mr. Rowley:

The Compensation Committee of the Board of Directors of Eagle Materials Inc.
(the “Committee”) has previously granted you a certain number of non-qualified
stock options (“Options”) under the Eagle Materials Inc. Incentive Plan pursuant
to the Non-Qualified Stock Option Agreement between Eagle Materials Inc. (the
“Company”) and you (the “Optionee”), dated May 18, 2010 (the “Stock Option
Agreement”).

This letter agreement (this “Amendment”) reflects an amendment to the Stock
Option Agreement by the Committee, subject to your agreement as evidence below,
as follows:

The Stock Option Agreement is hereby amended to extend its term until March 31,
2018 (the “Extended Term”), subject to the Release requirement in the Retirement
and Consulting Agreement between the Company and you, effective as of March 31,
2016. During the Extended Term the shares of Common Stock subject to the Stock
Option Agreements (the “Option Shares”) shall continue to vest and become
exercisable in accordance with the terms of the Stock Option Agreement,
notwithstanding the cessation of the Optionee’s employment or any requirement or
condition that the Optionee continue to be employed by the Company or one of its
affiliates. The Stock Option Agreement, and the Options shall immediately
terminate and be of no further force and effect, and all remaining Option Shares
subject to the Stock Option Agreements, to the extent not exercised, shall be
forfeited, at the end of the Extended Term.

Except as expressly modified by this Amendment, the terms and conditions of the
Stock Option Agreement remain unchanged and in full force and effect.

 

Eagle Materials Inc. By:  

 

Name:  

 

Title:  

 

 

Agreed and Acknowledged:

 

[Executive’s Full Name]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Release of Claims

This Release of Claims (this “Release”) is made by and between Steven R. Rowley
(“Rowley”) and Eagle Materials Inc., a Delaware corporation (together with each
of its successors and assigns, the “Company”). All capitalized terms used herein
and not otherwise defined shall have the meaning given to such terms in that
certain Retirement and Consulting Agreement effective March 31, 2016 by and
between Rowley and the Company (the “Agreement”).

 

1. Release by Rowley.

Effective as of the Date of Retirement, in return for the first monthly payment
provided for in Section 3(c) of the Agreement, Rowley, for himself and for his
spouse, representatives, heirs, successors and assigns, completely and
unconditionally releases, discharges and agrees to hold harmless the Company and
all its parent, subsidiary, predecessor, successor and affiliated companies, and
all officers, directors, shareholders, partners, employees, agents, attorneys,
successors and assigns of the foregoing (collectively, called the “Company
Releasees”) from, and covenants not to sue upon, each and every claim, cause of
action, right, liability, loss, damage, charge or demand of any kind and nature,
and from any claims that may be derived therefrom (hereinafter individually
referred to as a “Claim” and collectively referred to as “Claims”), that Rowley
had, has or might have against the Company or any of its subsidiaries or
affiliates or any other Company Releasees (other than Claims arising from a
breach of any obligation of the Company contained in the Agreement), up to and
including the date of Rowley’s execution of the Agreement, including but not
limited to:

 

  a. any and all Claims in connection with Rowley’s employment relationship with
the Company, the terms and conditions of his employment (including compensation,
commissions, bonuses, insurance and other benefits and terms and conditions of
employment) or the employment practices of the Company or its subsidiaries and
affiliates;

 

  b. any and all Claims in connection with the separation of Rowley’s employment
relationship or the surrounding circumstances thereof;

 

  c. any and all Claims of discrimination on the basis of race, religion, sex,
age, color, national origin, ancestry, disability, medical condition or marital
status or other employment claims for injury to Rowley including, but not
limited to any Claim arising under any of the following: the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Age Discrimination in Employment Act of
1967; the Older Worker Benefits Protection Act; the Americans with Disabilities
Act of 1990; the Family and Medical Leave Act, the Employee Retirement Income
Security Act of 1974; the Equal Pay Act; the Genetic Information
Nondiscrimination Act; Chapter 21 of the Texas Labor Code, the Texas Payday Act;
the Texas Administrative Code; or any other similar local, state, or federal
laws, in each case, as amended from time to time; and

 

  d.

any and all other Claims of any nature whatsoever that may be raised against any
of the Company Releasees pursuant to any federal, state or local law,
constitution, statute, regulation or any common law theory or other legal theory
(including without limitation any and all wrongful discharge theories and any
and

 

C-1



--------------------------------------------------------------------------------

  all Claims based on or arising under federal or state securities laws or the
Racketeer Influenced and Corrupt Organizations Act), whether in tort, contract,
equity or otherwise.

 

2. Release of Unknown Claims by Rowley; Covenant Not to Sue; Exceptions.

 

  a. It is understood and agreed that this Release includes a full and final
release for the benefit of the Company Releasees that applies not only to all
Claims (as defined by Section 1 above) that are presently known, anticipated, or
disclosed to Rowley, but also to all Claims that are presently unknown,
unanticipated, and undisclosed to Rowley.

 

  b. Rowley agrees not to sue or join in any suit against the Company for any
claim relating to or arising out of his employment or his separation from
employment with the Company; provided, however, that nothing will preclude
Rowley from (i) bringing a lawsuit or proceeding against the Company to enforce
the Company’s obligations under the Agreement or to challenge the enforceability
of the release under the Older Worker Benefit Protection Act, (ii) filing a
complaint with, providing information to, or testifying or otherwise assisting
in any investigation or proceeding brought by any state, federal or local
regulatory or law enforcement agency or legislative body, including the U.S.
Equal Employment Opportunity Commission, or (iii) filing any claims that are not
permitted to be waived or released under the Fair Labor Standards Act or other
applicable law. However, Rowley waives his right to receive any relief (legal or
equitable) based on any charge, complaint, or lawsuit against the Company filed
by Rowley or anyone else on his behalf.

 

  c. This Release does not, however, release or waive any rights or claims that
may arise after the date Rowley signs this Release. Furthermore, this Release
will not operate to extinguish any rights of Rowley to indemnification or
advancement of expenses as provided in Section 3(f) of the Agreement in respect
of claims that relate to the performance of duties for the Company during his
period of employment prior to the Date of Retirement or to receive workers’
compensation benefits or benefits under the Company’s employee benefits plans
(including the Eagle Materials, Inc. Supplemental Executive Retirement Program
and the Eagle Materials, Inc. Deferred Compensation Plan), which shall be due
and payable in accordance with the terms and conditions of such plans.

 

3. Release by the Company.

In exchange for the consideration set forth in the Agreement, the Company, on
behalf of itself, its subsidiaries, affiliates, divisions, successors and
assigns, completely and unconditionally releases, discharges and agrees to hold
harmless Rowley and his spouse, representatives, heirs, successors and assigns,
(collectively, called the “Rowley Releasees”) from, and covenants not to sue
upon, each and every Claim that the Company had, has or might have against
Rowley or any of the Rowley Releasees (other than Claims arising from a breach
of any obligation of Rowley contained in the Agreement), up to and including the
date of the Company’s execution of the Agreement.

 

C-2



--------------------------------------------------------------------------------

4. Release of Unknown Claims by the Company; Covenant Not to Sue; Exceptions.

 

  a. It is understood and agreed that this Release includes a full and final
release for the benefit of the Rowley Releasees that applies not only to all
Claims (as defined by Section 1 above) that are presently known, anticipated, or
disclosed to the Company, but also to all Claims that are presently unknown,
unanticipated, and undisclosed to the Company.

 

  b. The Company agrees not to sue or join in any suit against Rowley for any
claim relating to or arising out of his employment with the Company; provided,
however, that nothing will preclude the Company from bringing a lawsuit or
proceeding against Rowley to enforce Rowley’s obligations under the Agreement.

 

  c. This Release does not, however, release or waive any rights or claims that
may arise (i) after the date the Company signs this Release, including Rowley’s
breach of or failure to comply with his obligations under the Agreement,
(ii) from matters which by law cannot be released, (iii) from any intentional,
material misconduct engaged in by Rowley as an employee or officer of the
Company that constitutes misappropriation, theft or fraud, (iv) any material
breach of Rowley’s fiduciary duties as an employee, officer, or director of the
Company or any of its affiliates, or (v) from repayment under Section 304 of the
Sarbanes-Oxley Act of 2002.

 

5. Consideration and Revocation Periods.

 

  a. Rowley shall have at least twenty-one (21) days following Rowley’s receipt
of this Release to review and consider the Release. Rowley understands that he
can use as much or little of the twenty-one (21) day period as he wishes prior
to signing and if the full twenty-one (21) day period is not used, Rowley
knowingly waives the remainder of the period. For a period of seven (7) days
following Rowley’s signing the Release (“Revocation Period”), Rowley may revoke
the Release by ensuring receipt of written notice of revocation by James H.
Graass, Executive Vice President, General Counsel and Secretary, by 5:00 pm,
Central Standard Time on the seventh (7th) day after Rowley signs the Release.
Notice of revocation must be by hand delivery or overnight mail. A facsimile or
electronic mail notice of revocation is not effective.

 

  b. If Rowley fails to timely execute and return the Release to the Company or
revokes the Release during the Revocation Period, then Rowley shall forfeit, and
shall not be entitled to, any of the payment and benefits described in
Sections 3(c) and 3(d) of the Agreement and shall not be engaged to provide the
Consulting Services.

 

6. Representations and Acknowledgements.

 

  a. This Release constitutes a release and discharge of claims arising under
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634, including the
Older Workers Benefit Protection Act;

 

C-3



--------------------------------------------------------------------------------

  b. Rowley acknowledges that Rowley has carefully read and fully understand all
of the provisions of this Release, and Rowley declares that this Release is
written in a manner that Rowley understands;

 

  c. Rowley acknowledges that Rowley understands that Rowley is, through this
Release, releasing the Company from any and all claims Rowley may have against
the Company and the other parties specified in Section 1, above;

 

  d. Rowley states that his agreement to all of the terms set forth in this
Release is knowing and voluntary;

 

  e. Rowley knowingly and voluntarily intends to be legally bound by the terms
of this Release; and

 

  f. Rowley acknowledges that Rowley was advised in writing to consider the
terms of this Release and consult with an attorney of his choice prior to
executing this Release.

 

7. Governing Law. This Release will be governed by and construed in accordance
with the laws of the State of Texas, without reference to its conflicts of laws
principles that would direct the application of the laws of another
jurisdiction.

 

8. Severability. If any paragraph, term or provision of this Release shall be
held or determined to be unenforceable, the balance of this Release shall
nevertheless continue in full force and effect, unaffected by such holding or
determination. In addition, in any such event, the parties agree that it is
their intention and agreement that any such paragraph, term or provision, which
is held or determined to be unenforceable, as written, shall nonetheless be in
force and binding to the fullest extent permitted by law as though such
paragraph, term or provision had been written in such a manner and to such an
extent as to be enforceable under the circumstance.

PLEASE READ CAREFULLY. THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the foregoing agreement as
of the date first listed below.

AGREED:

 

Date:    

 

    Steven R. Rowley     Eagle Materials Inc. Date:    

 

    By:  

 

    Its:  

 

 

C-5